1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     HERBERT ALEXANDER
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:16-cr-179 GEB
                                                 )
11                   Plaintiff,                  )   STIPULATION AND [PROPOSED] ORDER TO
                                                 )   CONTINUE TRIAL DATE AND TO EXCLUDE
12   vs.                                         )   TIME
                                                 )
13   HERBERT ALEXANDER,                          )   Date: July 30, 2019
                                                 )   Time; 9:00 a.m.
14                   Defendant.                  )   Judge: Hon. Garland E. Burrell, Jr.
                                                 )
15                                               )
16           IT IS HEREBY STIPULATED by and between United States Attorney McGregor W.
17   Scott, through Assistant United States Attorney Christopher Hales, attorney for Plaintiff, Federal
18   Defender Heather Williams, through Assistant Federal Defender Hannah R. Labaree, attorneys
19   for Herbert Alexander, that the trial scheduled for July 30, 2019 be vacated and continued to
20   November 5, 2019, at 9:00 A.M.
21           The grounds for this continuance are defense counsel Mia Crager’s trial schedule
22   (scheduled for a trial in both August and September 2019); defense counsel Hannah Labaree’s
23   trial schedule (scheduled for two trials in the month of June); and defense counsel’s scheduled
24   travel in June, July, and October. Further, defense counsel still requires additional time to
25   review the extensive discovery produced by the government in this case, to further investigate
26   the facts and otherwise to prepare for trial. This is especially true given that defense counsel’s
27   current efforts have recently focused on the issue of the defendant’s competency (see CR 36, 39,
28   42).

                                                       1
     Stipulation and [Proposed] Order
1            Therefore, the parties jointly request the current trial date of July 30, 2019, be vacated,
2    and that a trial be reset for November 5, 2019. The government estimates that the trial will take
3    approximately 10 court days. The parties further request that the June 14, 2019 trial
4    confirmation hearing be continued to October 4, 2019 at 9:00 A.M.
5            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
6    excluded from July 30, 2019 through and including November 5, 2019, pursuant to 18 U.S.C.
7    § 3161(h)(7)(A) and (B)(iv) and General Order 479, Local Code T4, for reasonable time for
8    defense counsel to prepare. Specifically, the parties agree and request the Court to find that
9    failure to grant such a continuance and exclude such time would unreasonably deny defendant
10   the continuity of counsel, and would deny counsel for the defendant the reasonable time
11   necessary for effective preparation, taking into account the exercise of due diligence.
12
13   DATED: February 14, 2019                       Respectfully submitted,
14                                                  HEATHER E. WILLIAMS
15                                                  Federal Defender

16                                                  /s/ Hannah R. Labaree
                                                    HANNAH R. LABAREE
17                                                  Assistant Federal Defender
                                                    Attorney for HERBERT ALEXANDER
18
19   DATED: February 14, 2019                       McGREGOR W. SCOTT
                                                    United States Attorney
20
                                                    /s/ Christopher Hales
21                                                  CHRISTOPHER HALES
                                                    Assistant United States Attorney
22
                                                    Attorney for Plaintiff
23
24
25
26
27
28

                                                       2
     Stipulation and [Proposed] Order
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would
5    unreasonably deny defendant continuity of counsel, and would deny defense counsel reasonable
6    time necessary for effective preparation, taking into account the exercise of due diligence. The
7    Court finds the ends of justice served by granting the requested continuance outweigh the best
8    interests of the public and defendant in a speedy trial.
9            The Court orders the time from July 30, 2019 through and including November 5, 2019
10   shall be excluded from computation of time within which the trial of this case must be
11   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) and
12   General Order 479, Local Code T4 for continuity of defense counsel and reasonable time for
13   defense counsel to prepare.
14             It is further ordered that the June 14, 2019 trial confirmation hearing be continued to
15   October 4, 2019 at 9:00 A.M.
16           Dated: February 14, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
     Stipulation and [Proposed] Order
